      Case 1:17-cv-01483-EPG Document 82 Filed 11/16/20 Page 1 of 2


 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
 6
 7 BOARD OF TRUSTEES OF IBEW LOCAL                      Case No. 1:17-cv-01483-EPG
   UNION NO. 100 PENSION TRUST FUND;
 8 JOINT ELECTRICAL INDUSTRY
   TRAINING TRUST FUND; NATIONAL                        ORDER RE: STIPULATED REQUEST FOR
 9 ELECTRIC BENEFIT FUNDS; and FAMILY                   DISMISSAL OF ENTIRE ACTION
   MEDICAL CARE PLAN,                                   WITHOUT PREJUDICE
10
                Plaintiffs,
11                                                      (ECF No. 81)
         v.
12
   POWER DESIGN ELECTRIC, INC.; and
13 DOES 1 through 50,
14                  Defendants.

15
16          Plaintiffs Board of Trustees of IBEW Local Union No. 100 Pension Trust Fund, Joint
17    Electrical Industry Training Trust Fund, National Electric Benefit Funds, and Family Medical
18    Care Plan and Defendant Power Design Electric, Inc. have filed a stipulation to dismiss the
19    entire action without prejudice. (ECF No. 81.) In light of the stipulation, the case has ended

20    and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose,

21    111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed

22    to close this case.

23          As requested by the parties, the Court will retain jurisdiction over this matter for purposes
      of enforcing the parties’ settlement agreement.
24
25
     IT IS SO ORDERED.
26
27     Dated:      November 13, 2020                           /s/
28                                                      UNITED STATES MAGISTRATE JUDGE
     Case 1:17-cv-01483-EPG Document 82 Filed 11/16/20 Page 2 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
